Exhibit 10.2

 

2006 BONUS CRITERIA FOR

MAXXAM CHIEF EXECUTIVE OFFICER

UNDER THE MAXXAM 1994 EXECUTIVE BONUS PLAN

 

The Section 162(m) Compensation Committee (the "Committee") of the Board of
Directors of MAXXAM Inc. (the "Company") has on the 29th day of March 2006
established the following specific targets, criteria, and bonus opportunities
for Charles E. Hurwitz ("CEH"), Chairman of the Board and Chief Executive
Officer of the Company, relating to the 2006 fiscal year (set forth in Part I),
under Sections 3 and 4 of the MAXXAM 1994 Executive Bonus Plan (the "Plan").
Part II sets forth bonus opportunities relating to the 2007 fiscal year. It is
anticipated that additional criteria will be established relating to the 2007
fiscal year at a later date. All terms not defined herein shall have the
meanings assigned to them in the Plan. As used herein, the term "earn" shall be
subject to the Committee=s absolute discretion, under Section 4.1 of the Plan,
to reduce the actual bonus payable hereunder as the result of any of the
criteria being achieved.

 

PART I: BONUS CRITERIA RELATING TO

THE 2006 FISCAL YEAR

 

A.

Improved 2006 Consolidated Financial Results

 

CEH will earn a bonus equal to 1% of his 2006 base salary ($8,350.00) for each
full $1 million in improvement (representing a decrease in net loss or an
increase in net income) in 2006 Consolidated Financial Results (excluding any
net income or loss arising from the final approval of Kaiser Aluminum
Corporation's plan of reorganization and that company's emergence from
bankruptcy) as compared to the 2005 Consolidated Financial Results not to exceed
an aggregate of 150% of base salary ($1,252,500.00). The 2006 Consolidated
Financial Results for this purpose shall be deemed to be the amount of net
income (or loss) shown in the Company's earnings release with respect to its
2006 results. The 2005 Consolidated Financial Results for this purpose shall be
deemed to be the amount of net income (or loss) shown in the Company's audited
financial statements as of December 31, 2005 as the same are published in the
Company's Annual Report on Form 10-K for 2005.

 

B.

Business Development Projects

 

CEH will earn a bonus for 2006 services, not to exceed an aggregate of 100% of
his 2006 base salary ($835,000.00), based on the following criteria: 25% of base
salary ($208,750.00) for any of the business development projects described
below. It is believed and intended that all of the items described below are
substantially uncertain on the date hereof. Completion of each of the items
described below shall be deemed to constitute a separate business development
project so that 25% of the base salary shall be earned as a bonus for each such
project completed, subject to the overall limitation of 100% of 2006 base salary
for all criteria under this section.

 



 

 

 

(1)

The undertaking by MAXXAM Group Inc. and/or an affiliate thereof ("MGI") of a
new business opportunity wherein a written commitment is made to invest $10
million or more (in cash or property) in connection with forest products
operations. Satisfaction of this Plan criterion shall be deemed to have occurred
upon the approval or ratification of such undertaking by resolution of the
applicable Board of Directors or similar governing body ("Board") and the
execution by all parties to such undertaking of a binding written agreement in
respect thereto.

 

 

(2)

The undertaking by Palmas Del Mar Properties Inc. and/or an affiliate thereof
("Palmas") of a new business opportunity wherein a written commitment is made to
invest $10 million or more (in cash or property) in connection with tourism
operations in Puerto Rico. For purposes of this Plan criterion, the undertaking
of a condo hotel project along with a hotel project shall be considered separate
undertakings resulting in separate business development projects. Satisfaction
of this Plan criterion shall be deemed to have occurred upon the approval or
ratification of such undertaking by resolution of the applicable Board and the
execution by all parties to such undertaking of a binding written agreement in
respect thereto.

 

(3)

The undertaking by the Company and/or an affiliate thereof of a new business
opportunity wherein a written commitment is made to invest $10 million or more
(in cash or property) in connection with a new real estate operation or
development. Satisfaction of this Plan criterion shall be deemed to have
occurred upon the approval or ratification of such undertaking by resolution of
the applicable Board and the execution by all parties to such undertaking of a
binding written agreement in respect thereto.

 

 

(4)

The undertaking by the Sam Houston Race Park, Ltd. and/or an affiliate thereof
("SHRP") of a new business opportunity wherein a written commitment is made to
invest $5 million or more (in cash or property) in connection with racing and/or
gaming operations. Satisfaction of this Plan criterion shall be deemed to have
occurred upon the approval or ratification of such undertaking by resolution of
the applicable Board and the execution by all parties to such undertaking of a
binding written agreement in respect thereto.

 

 

(5)

The approval by the Texas Legislature of significant gaming legislation. The
term "significant gaming legislation" means initial enabling legislation for any
or all of the following: (a) off-track betting on horse and/or dog racing which
may be conducted in at least 20 locations in Texas, (b) poker, card or other
games of skill or chance at any racing facilities owned by the Company or a
subsidiary thereof, (c) video lottery, slot machines or similar gaming devices
at any racing facilities owned by the Company or a subsidiary thereof, or (d)
casino gaming (full or partial scale) at any racing facilities owned by the
Company or a subsidiary thereof.

 

 



 

 

 

(6)

The receipt, directly, or indirectly through a joint venture or other
arrangement, by the Company or one of its subsidiaries of a permit, license or
similar approval to conduct gaming as allowed under any significant gaming
legislation approved by the Texas Legislature, but which does not apply to any
racing facilities owned by the Company.

 

 

(7)

The receipt, directly, or indirectly through a joint venture or other
arrangement, by the Company or one of its subsidiaries of a license to operate
an additional horse or dog racing track in the State of Texas.

 

C.

Extraordinary Transactions

 

CEH will earn a bonus of 75% of base salary ($626,250.00) for completion in 2006
of an Extraordinary Transaction as such is defined in Section 1.8 of the Plan;
provided that any other items specifically listed under Section B. as a Business
Development Project for this fiscal year shall not also be considered an
Extraordinary Transaction under this item. The maximum bonus that can be earned
under this provision is 225% of base salary ($1,878,750.00). An Extraordinary
Transaction shall be deemed to have occurred upon the approval or ratification
of such transaction(s) by resolution of the applicable Board and the execution
by all parties to such transaction(s) of a binding written agreement in respect
thereto.

 

D.

Improved 2006 Earnings per Share

 

CEH will earn a bonus equal to 1% of base salary ($8,350.00) for each full $0.15
(fifteen cents) improvement (representing a decrease in net loss per share or an
increase in net income per share) in the Company's 2006 Earnings per Share as
compared to the Company's 2005 Earnings per Share, not to exceed an aggregate of
150% of base salary ($1,252,500.00). The 2006 Earnings per Share for this
purpose shall be deemed to be the earnings (or loss) per common and common
equivalent share of the Company as shown in the Company's earnings release with
respect to its 2006 results. The 2005 Earnings per Share for this purpose shall
be deemed to be the earnings (or loss) per common and common equivalent share of
the Company as shown in the Company's audited financial statements as of
December 31, 2005, as the same are published in the Company's Annual Report on
Form 10-K for 2005. Excluded from the computation of 2006 Earnings per Share is
any net income or loss arising from the final approval of Kaiser Aluminum
Corporation's plan of reorganization and that company's emergence from
bankruptcy).

 

E.

Achievement of Divisional/Subsidiary Business Plans

 

CEH will earn a bonus equal to 25% of base salary ($208,750.00) for achievement
of the 2006 business plan with respect to each of (i) MAXXAM Group Inc. 's
forest products operations, (ii) the Company's real estate operations, (iii) Sam
Houston Race Park, Ltd. 's operations, or (iv) the Company's corporate
operations. The maximum bonus under this subsection shall be equal to 100% of
base salary ($835,000.00). The 2006 business plan for this purpose shall be the
2006 business plan as approved by the Board of the applicable entities within
the business unit. Achievement of the business plan for the respective business
unit shall be deemed to occur if the actual 2006 before-tax net income or loss
computed in accordance with generally accepted accounting principles in the
United States for the unit is equal to or better than (i.e., a higher net income
or lower net loss) the before-tax net income or loss as provided for in the
applicable business plan.

 



 



 

 

PART II: BONUS CRITERIA RELATING TO

 

THE 2007 FISCAL YEAR

 

 

A.

In the event that any of the criteria set forth above under Sections B. and C.
of Part I are satisfied subsequent to December 31, 2006 and prior to
establishment of the 2007 bonus criteria, the corresponding bonus shall be
earned by CEH using the salary in effect during 2007.

 

IN WITNESS WHEREOF, the undersigned have affixed their signatures hereto as of
the date shown below.

 

 

Dated:

March 29, 2006

MAXXAM INC. SECTION 162(m)

 

COMPENSATION COMMITTEE

 

 

 

/s/ Robert J. Cruikshank                                  

 

Robert J. Cruikshank, Chairman

 

 

/s/ Stanley D. Rosenberg                                  

 

Stanley D. Rosenberg

 

 

/s/ Michael J. Rosenthal                                  

 

Michael J. Rosenthal

 

 

 

 

 